Plaintiff has a right to have the answer state new matter as a counterclaim separate and distinct from the same plea as a defense. The denials sought to be imported by reference to the former part of the answer were unavailing, because in confused form. If essential to complete the separate plea, and to save application of the rule in pari delicto, such denials can be directly made in the answer .as amended. Order affirmed, with ten dollars costs and disbursements. Jenks, P. J., Mills, Rich, Putnam and Blackmar, JJ., concurred.